The plaintiff, appellant, stated his case, for failure to deliver one of three trunks checked by the defendant, appellee, from Bessemer, Ala., to Jacksonville, Tex., at a time when the United States, through the Director General, was operating the railways over which the baggage was routed, in two counts, one ex contractu and the other ex delicto. The action was instituted February 2, 1920. The demurrer of the defendant to the complaint was filed March 1, 1920. The record recites:
"After the defendant's attorney had filed his demurrers to the complaint, which had been ruled on by the court, then filed his pleas numbered 1, 2, 3, and 4 to the complaint, to which attorney for the plaintiff had filed demurrers to pleas 3 and 4, and while said demurrers were being argued to the court, the court then, on application of the attorney for the defendant, permitted attorney for the defendant to withdraw the demurrers to the complaint, the four said pleas to the complaint, and to then file the following plea to the jurisdiction of the court. * * *"
The plaintiff objected to the action thus taken.
The plea to the jurisdiction asserted that under the Director General's Order No. 18, the action must have been "brought in the county or district where the plaintiff resides, or in the county or district where the cause of action arose"; that neither of these conditions are present in this cause; and that the circuit court was without jurisdiction to try the case. The matter set up in this plea was, in effect, a plea to the jurisdiction, of such nature as that it might be waived. *Page 135 
Woolf v. McGaugh, 175 Ala. 299, 57 So. 754.
The ruling on demurrer to the complaint, the filing of the pleas on the merits, the hearing and argument upon the demurrers of the plaintiff to the pleas, and the withdrawal allowed by the court, over plaintiff's objection, all took place on the same day, viz. April 26, 1920, within 60 days after the action was commenced. According to the authority of Vaughan v. Robinson, 22 Ala. 519; Hawkins v. Armour Packing Co., 105 Ala. 545, 17 So. 16; Karthaus v. N.C.  St. L. Ry. Co., 140 Ala. 433, 37 So. 268, it cannot be affirmed that the trial court improperly exercised its discretion in allowing the withdrawal indicated, thereby retracting the waiver with respect to jurisdiction resulting from the pleadings filed and the action taken thereon.
The undisputed evidence, taken under the issues tendered by the plea to the jurisdiction, showed that the plaintiff resided in the state of Texas at the time the wrong complained of was received, and also that the breach of the contract or violation of duty causing the loss of the trunk and its contents occurred outside of the state of Alabama. The averments of the plea were conclusively sustained by the evidence. There was therefore no error in instructing the jury accordingly.
Affirmed.
ANDERSON, C. J., and SOMERVILLE and THOMAS, JJ., concur.